OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

    JOHN CORNYN




                                        November       19,2002



The Honorable Frank Madla                             Opinion No. JC-0578
Chair, Intergovernmental Relations Committee
Texas State Senate                                    Re: Whether a rider to the appropriation for the
P. 0. Box 12068                                       Texas Historical Commission      authorizes the
Austin, Texas 78711                                   expenditure of funds for the restoration and
                                                      preservation of the San Fernando Cathedral
                                                      (RQ-056%JC)


Dear Senator Madla:

        You ask whether Rider 20 of the 2002-03 biennial appropriation to the Texas Historical
Commission authorizes the expenditure of funds for the restoration and preservation of the San
Fernando Cathedral in San Antonio. Rider 20, which purports to govern the appropriation of funds
to the commission for the Historic Courthouse Preservation Program, does not refer to a cathedral
or otherwise suggest that it authorizes the use of appropriated funds for restoring and preserving
the San Fernando Cathedral in San Antonio. The rider moreover attempts to amend general law
governing the program in violation of article III, section 35 of the Texas Constitution, and to the
extent it does so, is unconstitutional  and of no effect. Funds appropriated for the purposes of
the program may only be used for the preservation of historic courthouses in accordance
with the provisions of Government Code sections 442.OOW.0083. See Tex. GOV’T CODE ANN.
$0 442.008L.0083 (Vernon Supp. 2002).

         The Texas Historical Commission “shall administer a historic courthouse preservation
program,” and “shall adopt rules necessary to implement the . . . program.” Id. 0 442.008 1(a), (h);
see also 13 TEX. ADMIN. CODE $5 12.1-.9 (2002) (commission rules). “The historic courthouse
preservation fund account” is established by statute as “a separate account in the general revenue
fund” and consists of funds transferred to the account, loan payments under the program, grants and
donations, and income earned on the investment of money in the account. TEX. GOV’T CODE ANN.
tj 442.0083(a) (V emon Supp. 2002). “Appropriations to the commission for the historic courthouse
preservation program shall be deposited to the credit of the account.” Id.

         A county that owns a historic courthouse may apply to the commission for a grant or loan for
a historic courthouse project, stating in the application whether the courthouse is currently
functioning as a courthouse and providing the other information required by Government Code
section 442.0081 (b) and by commission rule. See id. 8 442.0081(b). “[Tlhe commission may use
money in the historic courthouse preservation fund account to provide a grant or loan to a county
The Honorable   Frank Madla - Page 2           (JC-0578)




that owns a historic courthouse for a historic courthouse project.” Id. 6 442.0083(b). A “[hlistoric
courthouse” is “a county courthouse that is at least 50 years old.” Id. 8 442.001(l). The official date
of service is defined by commission rule as “the date of the first official commissioners court
meeting in the building.” 13 TEX. ADMIN. CODE 6 12.5(4) (2002); see also TEX. Lot. GOV’T CODE
ANN. 9 291.001(l) (V emon 1999) (commissioners court of a county shall provide a courthouse at
the county seat).

        The current appropriation to the Texas Historical Commission    appropriates    a sum of money
in each year of the biennium for the following purpose:

                A.l.5. Strategy: COURTHOUSEPRESERVATION

                Provide financial and technical assistance through the Texas Historic
                Courthouse Preservation Program for critical courthouse preservation
                projects.

General Appropriations Act, 77thLeg., R.S., ch. 1515, art. I, 2001 Tex. Gen. Laws 5411,5484. This
item of appropriation provides funding for “critical courthouse preservation projects” within the
program. Rider 20 provides as follows:

                Courthouse Preservation Grants. Funds appropriated         above to
                Strategy A. 1.5, Courthouse      Preservation, may be used for a
                courthouse or historic structure previously designated by municipal
                ordinance as the legal center of a county and that is listed on the
                National Register of Historic Places.

General Appropriations Act, 77th Leg., R.S., ch. 15 15, art. I, 2001 Tex. Gen. Laws 5411,5488. See
generally Jessen Assocs., Inc. v. Bullock, 53 1 S.W.2d 593,596 (Tex. 1975); Tex. Att’y Gen. Op. No.
M-l 199 (1972) ( a “rider” is a provision of text included in an appropriations act).

         Rider 20 does not appropriate funds itself but purports to govern the funds appropriated to
Strategy A. 1.5 for the Historic Courthouse Preservation Program established under Government
Code sections 442.008 l-.0083. The rider does not, as a matter of statutory construction, authorize
the use of the appropriation item designated as Strategy A.l.5 for restoring the San Fernando
Cathedral. A courthouse, in the usual sense of the word, does not include a cathedral, which is “[tlhe
principal church of a diocese.” II OXFORD ENGLISHDICTIONARY986 (2d ed. 1989). See TEX.
GOV’T CODE ANN. 0 311.01 l(a) (Vernon 1998) (words and phrases shall be read in context and
construed according to the rules of common usage). A “historic courthouse,” moreover, must be
owned by a county. See id. 8 442.001(l) (Vernon Supp. 2002). The San Fernando Cathedral
belongs to the Catholic Archdiocese of San Antonio. See THE HANDBOOK OF TEXAS ONLINE,
San Fernando de Bexar Cathedral, httn://www.tsha.utexas~edu/handbook/online/index.new.html
(visited Oct. 21,2002). Accordingly, Rider 20 does not authorize the use of appropriated funds for
the restoration and preservation of the San Fernando Cathedral in San Antonio.
The Honorable Frank Madla - Page 3              (JC-0578)




       If Rider 20 in fact stated    that an appropriation for the Historic Courthouse Preservation
Program could be used to restore      and preserve a cathedral, it would be unconstitutional and void
under Texas Constitution article    III, section 3 5, the “Unity-in-Subject” clause. See Strake v. Ct.
App., 704 S.W.2d 746,748 (Tex.        1986). Article III, section 35 states in part:

                (a) No bill, (except general appropriation bills, which may embrace
                the various subjects and accounts, for and on account of which
                moneys are appropriated) shall contain more than one subject.

TEX. CONST. art. III, fj 35(a).

         An appropriations bill is limited to a single subject, the appropriation of funds from the
treasury, but it may include multiple “items of appropriation,” each of which sets aside or dedicates
a sum of money for a stated purpose. Jessen, 53 1 S.W.2d at 598. An “item of appropriation,” such
as Strategy A.l.5 which appropriates funds for courthouse preservation, sets aside or dedicates
funds for a specified purpose. See id. at 599. A rider may detail, limit or restrict the use of funds
appropriated elsewhere in the act or may otherwise insure that money is spent for the purpose
for which it is appropriated.    See Tex. Att’y Gen. Op. No. V-1254 (195 1) at 17. Because an
appropriations act is limited to the single subject of appropriating funds, a general law may not be
enacted, amended, or repealed in such act. See Moore v. Sheppard, 192 S.W.2d 559, 561 (Tex.
1946), Linden v. Finley, 49 S.W. 578,579 (Tex. 1899), Tex. Att’y Gen. Op. No. V-1254 (1951) at
7; see also Tex. Att’y Gen. Op. Nos. DM-8 1(1992) at 3, MW-5 1(1979) at 5 (rider may not impose
affirmative requirement on state officer or employee). A rider to an appropriations act must relate
to the appropriation of funds, and if a rider attempts to alter existing substantive law, it is a general
law that may not be included in the appropriations act. See Strake, 704 S.W.2d at 748.

         As we have already noted, general law designates a separate account in the general revenue
fund to use for historic courthouse preservation and provides that money in the account may be used
to provide a grant or loan “to a county that owns a historic courthouse for a historic courthouse
project.” TEX. GOV’T CODE ANN. § 442.0083(a), (b) (V emon Supp. 2002). Thus, if Rider 20
purports to authorize the grant or loan of funds designated for the Historic Courthouse Preservation
Program to an entity other than a county or for a purpose other than a historic courthouse project, it
would unconstitutionally    attempt to amend these general law provisions in violation of article III,
section 35.

         Rider 20 as enacted does attempt to amend general law. It purports to allow funds designated
for the Historic Courthouse Preservation Program to be used for buildings that do not qualify for
funding under that program. Rider 20 states that funds appropriated to the Historic Courthouse
Preservation Program may be used “for a courthouse or a historic structure previously designated
by municipal ordinance as the legal center of a county and that is listed on the National Register of
Historic Places.” General Appropriations Act, 77th Leg., R.S., ch. 15 15, art. I, 2001 Tex. Gen.
Laws 5411,5488. While this description may include historic courthouses that qualify for funding
under general law, it also includes buildings that are not historic courthouses within the
definition applicable to the Historic Courthouse Preservation Program. See TEX. GOV’T CODE
The Honorable Frank Madla - Page 4             (JC-0578)




ANN. $0 442.001(l), .0081-.0083 (Vernon Supp. 2002). To the extent that Rider 20 attempts to
extend the benefits of the Historic Courthouse Preservation Program to buildings that do not qualify
for funding under the applicable provisions of Government Code chapter 442, it is unconstitutional
as an attempt to amend general law in violation of the “Unity-in-Subject” provision of article III,
section 35 of the Texas Constitution.



                                        SUMMARY

                       Rider 20 to the Texas Historical Commission’s           current
               appropriation does not, as a matter of statutory construction, attempt
               to authorize the use of the Historic Courthouse Preservation Program
               funds for the preservation and restoration of a cathedral. If the rider
               did authorize such use, it would be unconstitutional under article III,
               section 35 of the Texas Constitution.

                        A rider to the General Appropriations Act that attempts to
               enact, repeal, or amend general law is invalid for violating the “Unity-
               in-Subject” requirement of Texas Constitution, article III, section 3 5.
               To the extent that Rider 20 attempts to amend general law governing
               historic courthouse preservation in violation of Texas Constitution,
               article III, section 35, it is unconstitutional and of no effect.

                                               Ve   truly   ours,



                                             LTj$cb\ly,
                                               JOHN     CORNYN
                                               Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee